
	

113 HR 1508 IH: To provide for the issuance of an Alzheimer’s Disease Research Semipostal Stamp.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1508
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of an Alzheimer’s Disease
		  Research Semipostal Stamp.
	
	
		1.Alzheimer's Disease Research
			 Semipostal Stamp
			(a)In
			 generalIn order to afford a
			 convenient way for members of the public to contribute to funding for medical
			 research relating to Alzheimer's disease, the United States Postal Service
			 shall issue a semipostal stamp (referred to in this Act as the
			 Alzheimer's Disease Research Semipostal Stamp) in accordance
			 with the provisions of this section.
			(b)Terms and
			 conditions
				(1)In
			 generalThe issuance and sale
			 of the Alzheimer's Disease Research Semipostal Stamp shall be governed by the
			 provisions of section 416 of title 39, United States Code, and regulations
			 issued under such section, subject to the requirements of this
			 subsection.
				(2)DurationThe Alzheimer's Disease Research Semipostal
			 Stamp shall be made available to the public for a period of 6 years, beginning
			 no later than 12 months after the date of the enactment of this Act.
				(3)Disposition of
			 proceedsAll amounts becoming
			 available from the sale of the Alzheimer's Disease Research Semipostal Stamp
			 (as determined under section 416(d) of such title 39) shall be transferred to
			 the National Institutes of Health, for the purpose described in subsection (a),
			 through payments which shall be made at least twice a year.
				(c)DefinitionFor purposes of this Act, the term
			 semipostal stamp refers to a stamp described in section
			 416(a)(1) of title 39, United States Code.
			
